     Case 3:20-cv-02209-DMS-DEB Document 6 Filed 02/02/21 PageID.33 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11
     Freeman Ray Davis, individually and on      Case No. 20cv2209-DMS-DEB
12   behalf of all others similarly situated,
                                                 ORDER GRANTING JOINT
13                  Plaintiff,                   MOTION TO EXTEND TIME TO
                                                 RESPOND TO INITIAL
14         v.                                    COMPLAINT
15   SJ EUS Food Inc., and Does 1-10,
16                  Defendants.                  Complaint Served:      Nov. 13, 2020
17                                               Current Response Date: Feb. 10, 2021
18                                               New Response Date:     March 12, 2021
19
20
21
22
23
24
25
26
27
28

        ORDER GRANTING JOINT MOTION TO EXTEND TIME TO RESPOND TO
                               COMPLAINT
     Case 3:20-cv-02209-DMS-DEB Document 6 Filed 02/02/21 PageID.34 Page 2 of 2



 1         In light of the Parties’ Stipulation and good cause appearing therefor, the Court
 2   hereby GRANTS the Parties’ Joint Motion and ORDERS that Defendant SJ EUS Food
 3   Inc. shall have an extension of time of thirty (30) days in which to respond to Plaintiff’s
 4   Complaint, to March 12, 2021.
 5         IT IS SO ORDERED.
 6
     Dated: February 2, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   1
        ORDER GRANTING JOINT MOTION TO EXTEND TIME TO RESPOND TO
                               COMPLAINT
